Exhibit 12(b) FLORIDA POWER & LIGHT COMPANY AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS(a) Nine Months Ended September 30, 2010 (millions of dollars) Earnings, as defined: Net income $ Income taxes Fixed charges included in the determination of net income, as below Total earnings, as defined $ Fixed charges, as defined: Interest expense $ Rental interest factor 5 Allowance for borrowed funds used during construction 9 Fixed charges included in the determination of net income Capitalized interest 3 Total fixed charges, as defined $ Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends(a) ¾¾¾¾¾ (a) Florida Power & Light Company has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
